Title: To Thomas Jefferson from Albert Gallatin, 26 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 26 July 1804
               
               I enclose Mahlon Dickerson’s answer by which it appears that he will accept the office of dist. attorney at New Orleans, but that a few weeks will be necessary to close his professional business in Philadelphia. I answer him that it would be eligible that he should be in N. Orleans the first week in October but at all events to arrange his business so as to be there in the course of that month. It will be necessary to issue a commission in his favour before you return to Washington.
               
               The enclosed letter of Mr Meigs confirms the account of the death of Griffin Greene collector of the customs at Marietta, and the propriety of appointing his son Philip who had already been recommended. Two commissions should issue vizt as collector of the district of Marietta and as Inspector of the revenue for the port of Marietta.
               The enclosed recommendations in favour of Benjamin Rue as keeper of the light house at Cape Henlopen are very strong. But the reverend Abraham Hargis is the present keeper who once wrote you requesting an encrease of salary, has not yet resigned. He was warmly supported in that application for encrease of salary by Govr. Hall & by Mr Rodney, both of whom were still very lately his friends. The fact is that a child was lately sworn to him by a neighbour’s daughter which, on account of his clerical character, has rendered him so obnoxious that it has been expected that either a general application would be made for his removal or that he would resign. In case of either, Cap. Rue’s application, unless discountenanced by the Delaware republicans will deserve consideration. In those appointments there is no commission, but only a letter from the Secretary of the Treasury communicating that the President has appointed.
               I also enclose a letter from J. Mansfield respecting Benjamin Tupper, and I will thank you when you return it to give me the christian name & direction of Mr Russel of Rhode Island, whose letter on that subject I have left in Washington. I wish when Mr Mansfield makes recommendations that he would mention the politics of those he recommends. Those of Mr Tupper were unknown till the receipt of this letter; and he ought when he recommended him to have stated that he was a clerk in the Surveyor General’s office in order that the executive might judge of the compatibility of the two employments. It must be recollected that the Surveyor General has, by the appointment of district surveyors & of assistant surveyors a very extensive & influential patronage.
               Collector Armistead’s letter is enclosed only for information. We have no arrival nor local news in this city.
               With sincere respect and attachment Your obedient Servt.
               
                  
                     Albert Gallatin
                  
               
            